IN THE SUPREME COURT OF THE STATE OF NEVADA


                  REZA ATHARI,                                           No. 68753
                  Appellant,
                  vs.                                                             FILED
                  THE STATE BAR OF NEVADA,
                  Respondent.
                                                                                  JUN 1 0 2016
                                                                                     LpPEL LP,t•
                                                                                         I P mitt
                                                                                     • ,-7.-
                                          ORDER OF AFFIRMANCE
                              This is an appeal from a Southern Nevada Disciplinary Board
                  hearing panel's findings of fact, conclusions of law, and order issuing a
                  letter of reprimand, arising from appellant's representation of Jennifer
                  and Sony Syamala in relation to an international adoption.
                              After a hearing, the panel found that appellant had violated
                  RPC 1.1 (competence) and RPC 1.4 (communication) in his representation
                  of the Syamalas, and dismissed all other counts of misconduct with
                  prejudice. Based on these violations, the panel issued a letter of
                  reprimand and ordered appellant to pay restitution to the Syamalas and
                  the costs of the disciplinary proceedings, excluding staff salaries. This
                  appeal followed.
                              Appellant first challenges the panels' findings of RPC
                  violations and argues that the panel's findings regarding the scope of
                  representation, appellant's statements about the difficulty of the adoption,
                  and appellant's direction to the Syamalas regarding completing a home
                  study with Premier Adoption are not supported by the evidence. When
                  reviewing attorney discipline, this court employs "a deferential standard of
                  review with respect to findings of fact." SCR 105(3)(b);       see generally

                  Sowers v. Forest Hills Subdivision, 129 Nev., Adv. Op. 9, 294 P.3d 427,
                  432 (2013) (observing that this court will uphold factual findings "as long
SUPREME COURT
         OF       as [they] are not clearly erroneous and are supported by substantial
      NEVADA


(0) 1 ,147A   e
                       evidence"). Substantial evidence, including emails between appellant and
                       the Syamalas, the text of the retainer agreement, and testimony by the
                       Syamalas, supports the panel's finding that appellant failed to limit the
                       scope of representation to the immigration portion of the adoption.
                       Substantial evidence also supports a finding that appellant failed to
                       explain the difficult nature of the adoption process. Although there was
                       conflicting evidence on this matter, the client testified directly and
                       unequivocally on this point, and this court will not reweigh the credibility
                       of witnesses on appeal.    Castle v. Simmons, 120 Nev. 98, 103, 86 P.3d
1042, 1046 (2004). Similarly, the Syamalas' testimony supports the
                       panel's finding that Premier Adoption, not appellant, informed the client
                       that a home study done by Premier would be insufficient for an Indian
                       adoption.
                                    Appellant next challenges the panel's finding that he lacked
                       competence to conduct an Indian adoption, and argues that the panel
                       should have credited testimony that appellant's representation did not fall
                       below the industry standard of care. Initially, we note that no testimony
                       specifically addressing the standard of care appears in the record.
                       Additionally, appellant's witness testified only that it would be
                       appropriate for an immigration attorney to undertake the immigration
                       portion of the adoption, not that appellant's action in the case was
                       competent. And to the extent that testimony presented by appellant's and
                       respondent's witnesses conflicted, we will not reweigh matters of
                       credibility. Id.
                                    Finally, appellant argues that the panel failed to consider
                       mitigating circumstances and the discipline should be vacated.
                       Specifically, appellant argues the following mitigating factors: the absence
                       of prior discipline, the complexity of immigration law, appellant's 18 years
SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    )90t9J9
                of experience, appellant's California license as a specialist in immigration
                law, and testimony that appellant met the industry standard of care.
                Appellant failed to raise mitigating circumstances before the panel, and
                arguably waived this argument on appeal.       Old Aztec Mine, Inc. v. Brown,
                97 Nev. 49, 52, 623 P.2d 981, 983 (1981) (providing that generally, a point
                not raised below is deemed waived on appeal). Additionally, evidence in
                the appendix does not support appellant's assertions that he has not been
                subject to prior discipline, met the standard of care, or that immigration
                law is particularly or unusually complex. Appellant did testify to his 18
                years of experience and specialization in immigration law; however,
                because substantial experience in the practice of law is an aggravating
                circumstance under SCR 102.5(1)(0, consideration of this circumstance
                does not warrant vacating the panel's discipline; We therefore affirm the
                panel's decision imposing a letter of reprimand and payment of restitution
                and costs.
                             It is so ORDERED.




                                        Parraguirre



                                         ■
                                                          --D-c)12_9 1     7-4 8
                                                                             -




                Hardesty                                   Douglas



                                                           Saitta




                Gibbons
                                                           2U
                                                           Pickering

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 cc: Chair, Southern Nevada Disciplinary Board
                      Reza Athari & Associates PLLC
                       C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A    e